                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           Civil Action No. 3:17-cv-00466-GCM

 CLAUDIA E. POLANCO

                                 Plaintiff,
                                                   PLAINTIFF’S MOTION FOR SUMMARY
                       vs.                              JUDGMENT AND PARTIAL
                                                         SUMMARY JUDGMENT
 HSBC BANK USA NATIONAL
 ASSOCIATION, et. al.,
                       Defendants.


               Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiff Claudia E.

Polanco by and through counsel, move the Court for an Order entering a summary judgment in

her favor. Plaintiff respectfully shows the Court that the materials in the exhibits to this motion

establish there is no genuine dispute as to any material fact and Plaintiff is entitled to judgment

as a matter of law that PHH was an agent of HSBC, that the North Carolina SAFE Act creates a

legal duty upon which her tort claims can stand, and that the defenses enumerated above fail as a

matter of law. Plaintiff further requests the Court grant her partial summary judgment as to her

unfair and deceptive trade practices claim and breach of contract claim as to liability with

damages to be decided at trial. For a further explanation of why this motion should be granted,

Plaintiff respectfully refers the Court to the supporting memorandum of law that she is filing

with this motion.

       WHEREFORE, Plaintiff Claudia E. Polanco requests that the Court enter a judgment in

her favor on the issues delineated above.




         Case 3:17-cv-00466-GCM Document 58 Filed 09/06/19 Page 1 of 3
This the 6th day of September, 2019.

                                             COLLUM & PERRY, PLLC

                                       By:   /s/ Travis E. Collum
                                             Travis E. Collum
                                             N.C. State Bar No. 29158
                                             travis@collumperry.com
                                             109 West Statesville Ave.
                                             Mooresville, NC 28115
                                             Telephone: 704/ 663-4187
                                             Counsel for Plaintiff




                                         2

 Case 3:17-cv-00466-GCM Document 58 Filed 09/06/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, a copy of the foregoing document was filed

electronically using the Court’s Electronic Case Filing system addressed to the following:

G. Benjamin Milam
Bradley Arant Boult Cummings LLP
214 North Tryon Street, Suite 3700
Charlotte, NC 28202
Telephone: (704) 338-6049
Facsimile: (704) 332-8858
bmilam@bradley.com
Attorney for HSBC Bank USA, N.A.,
and PHH Mortgage


                                                    /s/ Travis E. Collum
                                                    Travis E. Collum




                                                3

         Case 3:17-cv-00466-GCM Document 58 Filed 09/06/19 Page 3 of 3
